DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the bottom wall of of the housing” which must be corrected.
Claim 3 recites “wherein the vent is is configured” which must be corrected.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) and further in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer).

Regarding claim 1, Rubin teaches a portable shower diffuser (Fig 1, where the structure of Rubin is fully capable of being ported and used in conjunction with a shower; see MPEP §2114, §2115, §2173.05(g)) comprising:
a housing (housing of 10 in Fig 1) comprising a front wall (wall facing viewer in Fig 1, left side of housing in Fig 2), a rear wall (wall facing away from viewer in Fig 1, right side of housing in Fig 2), a top wall (top of housing shown in Figs 1-2), a bottom wall (bottom of housing shown in Fig 1, portion of housing shown in 
a vent  (vent of 14/101 in Fig 3) defined through the bottom wall of the housing to prevent ingress of water dispensed from a shower head within the shower enclosure into the housing (where the downward facing vent would prevent the ingress);
a wick receptacle (430) configured to removably receive a wick (431) and retain the wick within the housing;
a fan/motor coupled to the housing (¶49);
an blower (fan, ¶49) disposed within the housing and where the device is electrical (¶205); and
wherein
the electric blower is positioned to move air through the wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent (¶198-204, as shown in Fig 4).
Rubin does not teach:
the housing defining a waterproof enclosure configured for removable mounting to a wall of a shower enclosure;
an orifice defined through the at least one sidewall and retain the wick within the housing;
a power source coupled to the housing;
an electric blower disposed within the housing;
a switch electrically connecting the power source to the electric blower,
the electric blower is positioned to blow air through the wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan with the motor of Rubin (¶49) by incorporating a power source coupled to the housing in order to provide power/energy to the fan/motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating an electric blower in order to power the fan and because the device is an electric device (¶205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating a switch electrically connecting the power source to the electric blower in order to control the blower and allow an on/off state.
Waterproofing teaches where a structure is made waterproof in order to ensure resistance from and ingress of water (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rubin (10) by incorporating waterproofing in order to ensure resistance from and ingress of water (first 
Lev teaches a fragrance dispenser (44) comprising a wick receptacle (42) configured to removably receive a dispenser (44) and retain the wick within the housing and an orifice (orifice receiving receptacle 42) defined through the at least one sidewall and retain the wick within the housing (as shown in Fig 2) in order to allow the fragrance dispenser to be accessible (¶21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick and wick receptacle of Rubin (430/431) by incorporating the wick receptacle in the orifice of Lev (Fig 2) in order to allow the fragrance dispenser to be accessible (¶21-22).
Roderer teaches a fragrance device wherein the electric blower (5) is positioned to blow air through the wick/wick receptacle (device of Fig 9), across a surface of the wick, when received in the wick receptacle, and out of the vent (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating the fan at the inlet of the housing of Roderer (5) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in wherein the electric blower is positioned to blow air through the wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent.



Regarding claim 7, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1. Rubin further teaches a coupler (coupler of 430 shown in Fig 6G) configured to retain the wick within the wick receptacle.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 3 above, and further in view of Matthieu WO 2014/016533 published 30 Jan. 2014 as translated by EPO (hereafter Mattieu).

Regarding claim 4, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 3. Rubin further teaches a deflector extending downward (14).

Matthieu teaches a housing comprising a fan (Fig 3) further comprising a curved deflector (curved wall shown in Figs 3 and 5; labeled 56 in Figs 6) extending from the rear wall (38) and curving towards the bottom wall (44) in order to guide the flow (¶120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Rubin (14) by incorporating the curved deflector of Mattieu (Figs 3, 5, 6) in order to guide the flow (¶120). The modification would result in a curved deflector extending downward from the rear wall and curving towards the bottom wall.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 1 above, and further in view of Saleh et al. US 2011/0038761 A1 (hereafter Saleh).


Rubin does not teach wherein the switch comprises a toggle switch extending outside of the housing.
Saleh teaches a device comprising a housing and fan (Fig 5) wherein the switch (29) comprises a toggle switch extending outside of the housing in order to control the device (as shown in Fig 5, ¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubin (Fig 1) by incorporating the toggle switch of Saleh (29) in order to control the device (¶60).

Regarding claim 6, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1. Rubin further teaches a fan/motor (¶49) and where the device is electrical (¶205).	
Rubin does not teach wherein the power source comprises battery connectors disposed within the housing.
Saleh teaches a device comprising a housing and fan (Fig 5) wherein the power source comprises battery connectors (76/77) disposed within the housing in order to provide electricity (¶72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubin (Fig 1) by incorporating the battery power source of Saleh in order to provide electricity (¶72).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 7 above, and further in view of Davis et al. US 2009/0101730 (herafter Davis) and Myny et al. US 6,648,239 B1 (herafter Myny). 

Regarding claims 8-10, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 7. Rubin further teaches a wick (431).
Rubin does not teach 
wherein the coupler is an opening comprising a female threading;
the wick, wherein the wick is an absorbent material; and
a wick handle, wherein the wick extends from the wick handle, wherein the wick handle comprises a male threading mechanically fastened to the female threading.
Myny teaches a scent dispersal wick (30) which can be oriented in a non-vertical direction (col 4 lines 17-44) comprising the wick, wherein the wick is an absorbent material (abstract), a wick handle (12), wherein the wick extends from the wick handle, wherein the wick handle comprises a male threading mechanically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick of Rubin (431) by incorporating the threaded wick of Myny (30) in order to be easy to use and transport (col 1 lines 56-61).
Davis teaches a scent dispersal wick (34) wherein the coupler (46) is an opening comprising female threading (as shown in Fig 5) and a wick handle (handle comprising threads 24), wherein the wherein the wick extends from the wick handle, wherein the wick handle comprises a male threading (24) mechanically fastened to the female threading (as shown in Fig 5). Davis teaches the where the threads secure the wick to the dispenser (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick of the Rubin/Myny combination (as shown above) by incorporating the threaded wick with the threaded dispenser of Davis (Fig 5) in order to secure the wick to the dispenser (¶37).


Response to Arguments
The following is a response to Applicant’s arguments filed 23 Nov. 2020:

Applicant argues that the claim 1 amendments overcomes the 102 rejection in view of Saleh.


Applicant argues that “As seen in the following excerpts of FIG 5 and paragraphs [0037] and [0038], the electric volatile dispenser 40 of Davis et al has no blower. Rather, because it intended to dispense volatile chemical agents [0029] the porous wick 16 is positioned proximal to heating elements 44, rather than a blower. The flow lines indicated in the drawing are from the vaporization of the volatile chemical agent in response to the heat from the heating elements 44.”
The reference Davis is not relied upon to provide the blower. Rather, the reference is relied upon to teach the wick/receptacle.

Applicant argues that “Myny et al. thus rely on the wick being at least partially removed from the housing to dispense scents, while, when coupled to the housing does not dispense animal scents. Thus, Myny would not suggest combination with Saleh et al.”
The teachings of Myny are relied upon to show a wick with a threaded holder. The teachings would have been obvious to combine with the Rubin reference as detailed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776